Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Capital Development, LLC, appeals the district court’s order granting summary *246judgment in favor of the Appellee on the Appellee’s claim for a declaratory judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. JLB Realty, LLC v. Capital Dev., LLC, No. 1:09-ev-006S2-BEL, 2010 WL 786273 (D.Md. Mar. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.